Kenneth Lau, Connie
                                                                 Andrews, and Golden Wok,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 3, 2015

                                    No. 04-15-00260-CV

                                         Kafai LEE,
                                          Appellant

                                              v.

                  Kenneth LAU, Connie Andrews, and Golden Wok, LTD.,
                                      Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-12940
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
       Appellee’s motion to stay appellate deadlines pending mediation is GRANTED IN
PART. Because mediation is scheduled on November 10, 2015, instead of staying appellate
deadlines, we will extend the deadline for appellee’s brief. We ORDER that appellee’s brief is
due on or before December 10, 2015.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court